OPINION OP THE COURT BY
ROBERTSON, C.J.
(Quarles, J., dissenting.)
An information was filed against the defendant corporation charging that it “on the first day of June, A.D. 1915, and for a period of ten months prior thereto, did manufacture and prepare a certain food product, to-wit, sugar, in *2and upon certain premises there situate, which said sugar-was then and there intended for sale and for human consumption, without first obtaining a license so to do from the treasurer of the County of Hawaii.”
The material facts, which are agreed upon, are as follows: That the defendant corporation is, and for many years has been, engaged in the growing of sugar cane and the manufacture and sale of raw sugar; that such sugar is not a compound, but .consists solely of sugar extracted from sugar cane and süch impurities as may still be therein by reason of its not having been refined; that such sugar is manufactured primarily for shipment and sale to refineries on the mainland of the United States; that of an annual output of from 7,000 to 10,000 tons of raw sugar from defendant’s mill all is exported except about 25 tons which are sold to local people; and that such raw sugar is a food product. The defendant admits that it has not obtained a license under Section 2032 of the Revised Laws, and denies that the raw sugar so as aforesaid manufactured by it is a food product within the meaning of the statute.
Section 2032 of the Revised Laws provides that “No person shall manufacture, compound or otherwise prepare any confections, cakes, bread stuffs or other food products intended for sale and for human consumption in any shop or premises without first obtaining from the treasurer of the county or city and county where such shop, building or other premises are located, a license.” Then follow provisions to the effect that no such license shall be granted except upon a certificate from the Board of Health that the premises are in a sanitary and fit condition for the manufacture, compounding or otherwise preparing such food products. Sections 2033 and 2034 prescribe the annual fee for the license and provide the penalty for the violation of the law. And section 2035 excludes from the operation of the statute the manufacture and sale of poi *3and paiai. The circuit court reserved to this court the question whether the defendant is “liable for the payment of the license fee prescribed by the provisions of sections 2032 to 2035 of the Revised Laws, 1915.” The question discussed in the briefs and which, evidently, was intended to be reserved, is whether the defendant upon the facts stated, is liable to the penalty for not having obtained a license under the statute.
The county attorney contends that raw sugar is included in the words “other food products” as used in the statute; and that the fact that poi and paiai are expressly excluded from the operation of the statute manifests an intent on the part of the legislature that nothing else should be excepted which falls within the language of the law. Counsel for the defendant contends that the rule' ejusdem generis applies and that, as raw sugar is not a food product of a kind like any of those expressly enumerated, it does not fall within the purview of the statute. The endeavor is, of course, to ascertain the legislative intent. The query naturally asserts itself, if the legislature intended to include all manufactured, compounded or prepared food products, why were confections, cakes and bread stuffs specially mentioned? The form of expression used in the statute is a tune honored one, and has given rise to the rule of construction invoked on behalf of the defendant. The rule of ejusdem generis as applied to statutes — •that where particular words of a statute are followed by general, the general words are restricted in meaning to objects of like kind with those specified — is founded in reason, and, though a mere rule of construction, is, where proper of application, a potent rule. In the case of United States v. Stever, 222 U. S. 167, 174, the supreme court said, “unless there is a clear manifestation to the contrary, general words, not specific or limited, should be construed as applicable to cases or matters of like kind with those described *4by the particular words.” And in City of Chicago v. Ross, 257 Ill. 76, 79, the court said, “this rule is enforced in the construction of a statute unless there is something in the statute or its context which shows that the doctrine of ejusdem generis should not be applied.” The rule being so long and so thoroughly established the legislature may well be supposed to have phrased the statute with reference to it. There is nothing upon the face of the statute to indicate that the rule ought not to be applied, or that its application would pervert or obstruct the intention of the law makers. On the other hand, there is a good deal to indicate that the legislature expected that the rule would be applied, and that leads to the conclusion that raw sugar was not intended to be included as a food product within the meaning of the act. The title of the original act, which was Act 117 of the Session Laws of 1911, was “An act to provide for the issuance of licenses for the manufacture, compounding and preparation of certain food products;” the things enumerated are infinitesimal in value and extent as compared with the raw sugar manufactured in this Territory; the statute is primarily a measure of sanitation, aimed at compounds made by hand or such as are handled after they are made and before or during consumption; the commodities enumerated in the statute are such as are intended to be consumed within the .Territory, whereas raw sugar is manufactured principally for export, only a very small proportion — in the case at bar, a fraction of one per cent — being sold for local consumption. And the phraseology “any shop dr premises” would hardly have been used if the legislation was intended to refer to such large and important structures as sugar mills. The words “other food products” are doubtless operative to include things similar in kind to “confections,” “cakes” and “bread stuffs,” such, for example, as pies, candy, and, probably, ice cream. But raw sugar is not of the like kind with any of the things mentioned in the statute.
W. H. Heen, Deputy County Attorney of Hawaii, for plaintiff.
H. Irwin for defendant.
We see no force in the contention that the provision of section 2035 that “Nothing in sections 2032-2034 shall be construed to include the manufacture and sale of poi or paiai,” points to an intention to include all other food products. “The exception of certain things does not always show that all others are included.” 2 Lewis’ Sutherland Stat. Con., Sec. 494. .This provision, strictly speaking, is neither a proviso nor an exception, but is a declaration of the legislative intent that poi shops were not to be considered as included though poi and paiai might be regarded by the courts (as they seem to have been by the legislature) as food products of a kind like “bread stuffs” and, therefore, within the operation of the act. We perceive no ground for holding that it was intended to enlarge the scope of section 2032.
We are of the opinion that the rule of ejusdem generis aids in ascertaining the intention of the legislature with respect to the statute in question, and that its application leads to the conclusion that the manufacture of raw sugar is not within its purview.
The question is answered in the negative.